                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JESSE R. JONES                                                              PLAINTIFF

V.                          CASE NO. 4:19-CV-227-BSM-BD

LUCAS EMBERTON, et al.                                                    DEFENDANT


                                         ORDER

       After careful review, United States Magistrate Beth Deere’s recommended disposition

[Doc. No. 32] is adopted, and this case is dismissed without prejudice.

       Jesse Jones failed to update his address [Doc. No. 30].

       IT IS SO ORDERED, this 19th day of March, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
